Name: Commission Regulation (EEC) No 2082/91 of 16 July 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcasses
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 17. 7 . 91 Official Journal of the European Communities No L 193/ 13 COMMISSION REGULATION (EEC) No 2082/91 of 16 July 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcases HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3901 /89 of 12 December 1989 defining lambs fattened as heavy carcases (3), and in particular Article 1 (2) thereof, Whereas detailed rules for the definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (4), as last amended by Regulation (EEC) No 361 /91 (j ; whereas Article 1 thereof lays down the provisions applicable with regard to the fattening of lambs after weaning, in particular where fattening takes place away from the recipient's holding ; whereas, with a view to sound management, provision should be made for such fattening to be carried out only by a single fattener during the minimum period of 45 days referred to in Article 1 of Regulation (EEC) No 3901 /89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 1 Regulation (EEC) No 2814/90 is hereby amended as follows : 1 . The last subparagraph of Article 2 ( 1 ) is replaced by the following : ' In addition, where fattening takes place away from the recipient's holding, it may only be carried out by a single fattener during the minimum period of 45 days provided for in Regulation (EEC) No 3901 /89. In that case, the declaration provided for in the first subpara ­ graph shall be accompanied by an undertaking by the person in charge of the fattening premises to submit to the checks laid down with a view to verifying completion of the fattening operations.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to premiums to be paid in respect of 1992 and subsequent marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989 , p. 1 . O OJ No L 163, 26. 6. 1991 , p. 41 . O OJ No L 375, 23 . 12. 1989, p, 4. {") OJ No L 268 , 29 . 9 . 1990, p. 35. (0 OJ No L 42, 15 . 2 . 1991 , p. 13 .